Citation Nr: 9933742	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for dyshidrotic eczema 
of the hands and feet, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1969.  
This appeal arises from a December 1996 rating action in 
which the RO denied a compensable rating for dyshidrosis and 
an evaluation in excess of 10 percent for PTSD.  The veteran 
appealed for higher ratings.  He was accorded an RO hearing 
in July 1998, a transcript which is of record.  In a 
subsequent rating decision in January 1999, the RO increased 
the rating for the service connected skin disorder to 10 
percent disabling and the appeal was continued.  

A letter dated in June 1999 was sent to the veteran asking 
him whether he desired a hearing before a Member of the Board 
in Washington, D.C.  The veteran responded that he did want a 
hearing before a Member of the Board in Washington, D.C.  The 
veteran failed to report for the hearing which was set for a 
date in August 1999.

The issue of entitlement to an increased rating for PTSD will 
be addressed in the Remand following the decision below.


FINDING OF FACT

The veteran's dyshidrotic eczema of the hands and feet is 
characterized by multiple vesicles in between the fingers and 
broken blisters and mild scaling of the feet; the lesions do 
not produce consistent exudation or constant itching and are 
neither extensive nor markedly disfiguring.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dyshidrotic eczema of the hands and feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, and 
Part 4, to include § 4.118, Diagnostic Codes 7806, 7817 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At a hearing before an RO hearing officer in July 1998, the 
veteran testified that his hands and feet break out in 
particular when the weather is hot.  He is currently applying 
medication to his hands and feet.  He experiences constant 
itching, especially on his feet.  He also stated that he 
experiences flaking, crusting, and sores.  

The veteran was afforded a VA examination in January 1999.  
The veteran provided a history of dyshidrotic eczema of the 
hands and feet for 35 years.  He claimed that it is worse in 
the summer.  The condition was intermittent and is 
accompanied by itching.  He applies medication.  On 
examination, the bilateral soles of his feet were scaling, 
with broken blisters.  On this hands, he had multiple 
vesicles in between his fingers.  There was no scaling o f 
his hands.  The disease only affected his palms and soles.  
There was no ulceration or crusting.  There was mild scaling 
of the feet.  There was no associated systemic or nervous 
manifestations.      

II.  Analysis

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim for an increased rating for dyshidrotic 
eczema of the hands and feet is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 689 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran is currently assigned a rating of 10 percent 
under 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7806, 
eczema.  Under that code, a 10 percent evaluation requires 
exfoliation, exudation, or itching on an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

After reviewing the entire evidence of record, the Board 
concludes that an increased evaluation for the veteran's 
dyshidrotic eczema of the hands and feet is not warranted, 
because the record does not show that the veteran meets the 
criteria for a 30 percent rating.  In this regard, recent VA 
examination revealed that the dyshidrotic eczema is 
intermittent and is accompanied by itching.  The condition is 
limited to the veteran's palms and soles. There was no 
ulceration or crusting.  There was no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Under the circumstances, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent and the appeal is denied.


ORDER

A rating in excess of 10 percent for dyshidrotic eczema of 
the hands and feet is denied.


REMAND

The veteran contends, in effect, that his PTSD is more 
disabling than currently evaluated and warrants a rating in 
excess of 10 percent.  The veteran's original claim for PTSD 
was filed in March 1995.

Several VA hospital summaries dated from February 1995 to 
February 1996 reveal that the veteran was hospitalized on 
several occasions for mixed drug dependency and  for PTSD 
related symptoms.  The records reveal that the veteran has a 
history of chronic drug abuse.

On VA psychiatric examination in October 1995, the veteran's 
PTSD was classified as very mild.

The veteran was afforded a VA psychiatric examination in 
October 1997.  The veteran provided a history of occasional 
nightmares about Vietnam.  He has had difficulties in the 
past because of his temper.  He tended to be somewhat 
seclusive.  On examination, the veteran had no impairment of 
thought process or communication.  There were no delusions or 
hallucinations.  There was no inappropriate behavior.  There 
was no suicidal or homicidal thoughts.  He was well oriented.  
There was no memory loss, or obsessive or ritualistic 
behaviors.  His speech was unimpaired.  He did not suffer 
from panic attacks, depression, or 
impaired impulse control.  The diagnoses included PTSD.  The 
examiner further stated that he did not believe that the 
veteran's PTSD symptoms had increased in severity.

An addendum was added to the October 1997 VA psychiatric 
examination report in December 1997.  The examiner stated 
that the veteran's severe opioid dependence was not related 
to his PTSD and that his PTSD symptoms were mild and did not 
contribute to his drug addiction.  

The veteran was afforded a subsequent VA psychiatric 
examination in September 1998.  He complained of headaches, 
lack of sleep, constant distraction, and an inability to 
complete assignments.  He was currently employed and he was 
satisfied with the work that he was doing.  He was also 
currently attending classes which he enjoyed.  He reported 
improved relationships with his family.  He stated that he 
had occasional periods of depressed mood, but he could 
quickly recover when he was engaged in work or playing table 
tennis.  He stated that he had occasional nightmares, 
difficulty falling and staying asleep, and difficulty 
concentrating.  His social isolation was attributed to his 
drug addiction.  

On examination, the veteran was cooperative, honest, and 
candid.  His affect was broad and he did not appear to be in 
distress.  He was future oriented.  The veteran did not 
report suicidal or homicidal ideations and there was no 
evidence of psychosis or delusions.  He was oriented to 
person, place, and time.  His memory appeared to be intact.  
His speech was clear.  It was that the examiner's impressions 
were chronic polysubstance dependence and PTSD, by history.  
A GAF score of 60 was assigned.  The examiner further 
commented that given the veteran's history of substance 
abuse, it was not possible to determine whether his PTSD 
symptoms were mainly due to his substance abuse.  He noted 
that during periods of sobriety and hospitalization, the 
veteran's PTSD symptoms have disappeared which seemed to 
indicate exacerbation of symptomatology by substance abuse.  
In his opinion, the veteran's chronic history of substance 
abuse appeared to be the main reason for his inability to 
maintain employment.  He stated that the veteran is currently 
functioning at an occupationally moderate level, given that 
he is independently employed and does not feel that his 
interaction with authority is an issue at the present time.  
The veteran's family relations seemed to have improved over 
time and his depressive symptoms and social isolation seemed 
more related to periods of inactivity.  

A GAF score of 60, under DSM-IV contemplates moderate social 
and industrial impairment and would warrant a 30 percent 
rating.  However, the examiner noted throughout the 
examination that many of the veteran's psychiatric symptoms 
were related to his ongoing drug addiction.  It is essential 
that an examiner, in a case such as this, describe 
psychiatric pathology (nature and severity) attributable to 
the service connected PTSD and differentiate that psychiatric 
pathology from impairment associated with a personality 
disorder and impairment associated with all forms of 
substance abuse.  The veteran's service connected PTSD must 
be evaluated pursuant to rating criteria prior to and on and 
after November 7, 1996.      

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his PTSD since September 
1998, the date of the most recent VA 
examination.  Based on his response, the 
RO should obtain complete copies of all 
treatment records referable to the 
veteran's PTSD, and associate them with 
the claims folder. 

2.  Thereafter, the veteran should be 
afforded a special VA psychiatric 
examination to determine the degree of 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
prior to the examination so that he may 
review pertinent aspects of the veteran's 
psychiatric and employment history.  All 
clinical findings should be reported in 
detail.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish or maintain effective and/or 
favorable/wholesome relationships with 
people (social impairment), and the 
degree to which they affect his 
initiative, reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 1996) and on examination of the 
veteran, comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from zero to 100 percent, and if present, 
the frequency and/or degree(s) of 
severity thereof.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including provision of the requested 
medical comments and opinion.

4.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased rating 
for PTSD may now be granted.  In 
adjudicating the claim, the RO should 
assign a percentage disability rating 
under either (a) the VA Schedule for 
Rating Mental Disorders (38 C.F.R. § 
4.132, as in effect prior to November 7, 
1996), or (b) the revised VA General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective November 7, 
1996), whichever is more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

If the determination remains adverse to the veteran, both he 
and his representative should be provided with a SSOC.  They 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.   The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
procure clarifying data and to comply with precedent Court 
decisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

